Exhibit 10.22
SECOND AMENDMENT TO
ASSET PURCHASE AGREEMENT
     This Second Amendment to Asset Purchase Agreement (this “Amendment”), is
entered into as of November 13th, 2006 by and between Cornerstone BioPharma,
Inc., a Nevada corporation (“Cornerstone”), and Vintage Pharmaceuticals, LLC, a
Delaware limited liability company (“Vintage”).
     WHEREAS: Cornerstone and Vintage have previously entered into that certain
Asset Purchase Agreement dated as of July 20, 2004, as amended by that certain
First Amendment to Asset Purchase Agreement dated as of May 20, 2005 (together,
the “Agreement”).
     WHEREAS: Section 7.08 of the Agreement provides that Cornerstone must use
“commercially reasonable efforts” to market, produce and sell the Products.
     WHEREAS: Cornerstone and Vintage wish to enter into this Amendment in order
to amend Section 7.08 of the Agreement in order to redefine the term
“commercially reasonable efforts”.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants, terms and conditions herein contained, the parties hereto hereby
agree as follows:

1.   Defined Terms. Capitalized terms used but not defined herein have the
meanings assigned to them in the Agreement.

2.   Amendment of Section 7.08. Section 7.08 of the Asset Purchase Agreement
shall be deleted in its entirely and replaced with the following:

          “7.08 Marketing of the Products.
     Cornerstone Agrees to use commercially reasonable efforts to market,
promote and sell the Products. “Commercially reasonable efforts” shall include
but not be limited to: (i) Cornerstone’s continued employment of a minimum of at
least thirty (30) sales detail field representatives dedicated to the sale,
promotion and marketing of the Products; (ii) Cornerstone’s continuous
contractual relationship with one or more co-promotion partners pursuant to
which such co-promotion partners will employ at least twenty (20) sales detail
field representatives dedicated to the sale, promotion and marketing of the
Products; (iii) Cornerstone’s use of the Marketing Materials and development and
distribution of other promotional materials; and (iv) such other marketing and
sales methods commonly utilized in the industry to actively market, promote and
sell pharmaceutical products similar to the Products. Cornerstone shall have
until, but no later than, January 1, 2007 to have a sales force in place that
will satisfy the criteria specified in clauses (i) and (ii) above.”





--------------------------------------------------------------------------------



 



3.   Effect of Amendment. Except as amended herein, all terms and conditions of
the Agreement shall remain in full force and effect, unmodified in any way.

4.   Severability. Each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be held lo be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

5.   Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Alabama applicable to contracts
executed and performed in such state, without giving effect to the conflicts of
laws principles.

6.   Amendments. This Amendment may be amended, supplemented or modified only by
a written instrument duly executed by each Party.

7.   Counterparts. This Amendment may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

8.   Successors and Assigns. Except as otherwise expressly provided in this
Amendment, the provisions hereof shall inure to the benefit of, and be binding
upon, Cornerstone and Vintage and their respective successors and permitted
assigns.

[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date set forth above.

            CORNERSTONE:

CORNERSTONE BIOPHARMA, INC.,
a Nevada corporation
      By:   /s/ Craig A. Collard         Craig A. Collard, President           
 

            VINTAGE:

VINTAGE PHARMACEUTICALS, LLC,
a Delaware limited liability company
      By:   /s/ Tom Young       Name:  Tom Young      Title:   CEO     

(Second Amendment to Asset Purchase Agreement)

